CUNNINGHAM, J.
I concur in the order affirming the judgment by reason of the provisions of paragraph 1268, Civil Code of Arizona of 1913, providing that “the supreme court may affirm, reverse, or modify any judgment or order . . . ’r before it, and no express statutory authority appearing by which this court is authorized to dismiss a cause properly before it for review on account of defect of parties or any other defect. I do not agree, however, that the exhibits in the files are no part of the record. The statute (chapter 21, title 6, paragraph 602, Civil Code of Arizona of 1913) expressly makes all documents and other objects filed in the case a part of the record.
A careful examination of the record discloses no reversible error. Hence I concur in the order.